DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Objection under 1.75(c) is withdrawn.
35 USC 102 rejection of the claim 12 family withdrawn.

Response to Arguments
Double patenting rejection over US 10,210,174 is withdrawn, due to submission of Terminal Disclaimer.

Applicants’ arguments were considered, but are unpersuasive.
Applicants acknowledge that Shelat is directed to data objects, but appear to suggest that data objects are being “analogized” as directories.  Remarks at 8.
The first paragraph of the detailed description states “Various types of data objects, such as files, directories, and symbolic links may be managed using a single global name space in system 100...”  Also, please note that this was expressly cited earlier in the claim mapping.  See FAOM at 5, receiving step, citation to Col 4 liens 50-4.


It does not.  Rather, the claim requires “a volume layout version number associated with a volume in which the directory resides.” (emphasis added) 

As established earlier, objects may be directories.  Furthermore, directories are a specific type of file in a file system that defines the structure of said file system.  And a file system has the role of determining the specific physical location of the volume corresponds with some file recorded in the file system.  Thus, under the Broadest Reasonable Interpretation, the received version number discussed in Col 8 lines 55-60 is associated with a volume in which the directory resides.1

Because Shelat discusses comparing a version number an object with an expected number, Applicants further allege that there is no comparison between the version numbers.  Remarks at 8.
As applicants have acknowledged, applicants argument relies on the presumption that the version numbers cannot refer to the same element.  As explained above, because of the breath granted by the term “associated,” this is not quite true.

The technical basis underlying the claim limitations is that there is a version number linked with the stored data (the applicants’ directory or Sheth’s object version number) and the version number received with the replication update (the applicants’ version number associated w/the volume, or Sheth’s received updated number).  Irrespective of what the present inventors call their particular number, it is unclear why applicants believe what they have claimed carries any substantive difference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10-12, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Shelat et al. (US 7,653,668 B1) hereinafter Shelat.
With respect to claim 1, Shelat discloses A method (Col 2 line 12, method), comprising: 
receiving, by a processing device, a request to perform a file operation with respect to a file associated with a directory (Fig. 4 shows transactions, on data objects.  Col 4 lines 50-54, data objects managed include directories.  Note that directories are files, so are associated with files since they are inherently associated with themselves) of a distributed file system (Col 2 lines 18-21, environment is distributed file system); 

identifying a volume layout version number associated with a volume in which the directory resides (Col 8 lines 50-55. Data replication service is aware of version numbers and next expected number); and 
responsive to determining that the directory layout version number matches the volume layout version number, performing the requested file operation with respect to the file (Col 8 lines 55-65, action other than performing a received update may be undertaken if the version numbers associated w/the update is mismatched from what the local DRS expects).  

With respect to claim 12, Shelat discloses a system (Abstract, system) that provides claim text that is substantially similar to claim 1, and is mapped similarly.  Additionally, Shelat discloses a memory (Fig. 10 element 1010) and a processor (Fig. 10 element 1005a,b).

With respect to claim 17, Shelat discloses A non-transitory computer-readable storage medium (Fig. 10 element 1010) comprising executable instructions (Fig. 10 element 101) that, when executed by a processing device, cause the processing device to perform steps that are substantially similar to claim 1, and those steps are mapped similarly.

With respect to claim 2, Shelat discloses the directory layout version number is specified by the request to perform the file operation (Col 2 lines 42-48, update notifications make invoke replicas to perform the same operation; Col 3 lines 25-30 shows that update notifications include version numbers).  

With respect to claim 5, Shelat discloses performing the requested file operation further comprises: identifying a storage node storing contents of the file (Col 3 lines 14-41, esp. lines 37-41 shows that requests to remote locations may be tendered responsive to update notifications; Col 12 lines 27-31, metadata used to access remote locations with primary replicas sites.  Line 41 specifically indicates node identifiers as an example of such metadata.).  

With respect to claims 6, 15, 19, Shelat discloses the volume layout version number is stored on a storage node storing contents of the file (Col 6 lines 13-37, esp. line 25 shows version numbers stored in the history log.  Fig. 1 shows the history log is stored in the node).  

With respect to claim 10, Shelat discloses responsive to determining that the directory layout version number does not match the volume layout version number, rejecting the requested file operation (Col 8 lines 61-67, discarding update notifications w/lower version numbers).  

With respect to claim 11, Shelat discloses the directory spans over two or more storage nodes of the distributed file system (Col 4 lines 63-66, directory may have two nodes designated as the primary replica.2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 13, 14, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelat as applied to claims 1, 12, 17, in view of Neches (US 4,945,471) hereinafter Neches.
With respect to claims 3, 13, 18, Shelat does not teach performing the requested file operation further comprises: obtaining a lock of a layout of the volume.  

Neches teaches obtaining a lock of a layout of the volume (Col 26 lines 27-38, esp. 34-38, transactional processing may include a LOCK operation that prevents interruption until the status is removed.  Also, Col 28 lines 13-17, error conditions for transaction processing may include that the particular device referenced by the AMP is locked.).  

Shelat is directed to distributed computing (and encompasses file system structures across multiple storage units) Neches is directed to sharding.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references because Neches expresses one of the (if not the oldest) earliest commercial implementations of a sharded system – a database system with physically distributed storage devices, thus one of ordinary skill would understand Neches to articulate known, baseline techniques for implementing distributed databases with known results, and understand the predictable results of combining those same techniques having same the functions with the teachings in Shelat.



With respect to claim 9, Shelat teaches
a distributed file system (Fig.1 and Col 4 lines 63-66, storage of data across distinct nodes);
[…]
migration, generally (Col 13 lines 53-56, P-replica instances may be migrated to different sites.)
incrementing the volume layout version number (Col 8 lines 45-50, updates may increment the version number.).  

Shelat does not teach 
adding a storage node to the distributed file system; and 
associating a range of hash values with each storage node of the distributed file system; migrating, in view of the association operation, a file from a first storage node of the distributed file system to a second storage node of the distributed file system; and 

Neches teaches
device to the distributed database (Col 6 lines 19-22, expansion by adding further processors.  Fig. 1 shows processors are directly linked to storage devices.  Col 6 lines 39-43, AMPs are added along w/associated storage); and 
associating a range of hash values with each storage device of the distributed database (Fig. 2, primary buckets show hash function is by equally divided range); 
The combination teaches the adding and association steps as filed, and also teaches

migrating, in view of the association operation, a file from a first storage node of the distributed file system to a second storage node of the distributed file system (Shelat generally teaches migration.  Neches, in light of (1) AMP/storage device expansion (2) Fig. 22 showing hash scheme to provide AMP addresses to data (3) per Col 8 lines  38-40, the environment involves transactional processing (and therefore, given the date of Neches, inherently has ACID properties), migration of data to new data store location is necessarily required for operability); 

Shelat is directed to distributed computing (and encompasses file system structures across multiple storage units) Neches is directed to sharding.  

It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references because Neches expresses one of the (if not the oldest) earliest commercial implementations of a sharded system – a database system with physically distributed storage devices, thus one of ordinary skill would understand Neches to articulate known, baseline techniques for implementing distributed databases with known results, and understand .


Claims 7, 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlat as applied to claims 1, 12, in view of Cooney et al. (US 2013/0103729 A1) hereinafter Cooney, and further in view of design choice, with evidence from Neches Fig. 22.
With respect to claims 7, 16, 20, Shelat does not teach 
determining a value of a hash function of a name of the file; and 
identifying, among a plurality of storage nodes of the distributed file system, a storage node associated with a hash range to which the value belongs.  

Cooney teaches
determining a value of a hash function of a name of the file ([0052] file name part of potential identifiers to put into hash function.); and 
identifying, among a plurality of storage nodes of the distributed file system, a storage node associated with a hash value to which the value belongs (Fig. 3).

Shelat and Cooney are directed to distributed systems.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to 

Shelat and Cooney do not expressly teach that the storage node is identified with a hash range.  The particular hash function and its mapping to storage devices is a design choice.  In fact, 

Those of ordinary skill at the time of filing recognized that whether an assigned values in accordance to a range, or by distributed values may depend on several factors such as the distribution of the underlying data, expense in wear and tear as balanced against access speed via parallel operation, and other such factors.  

With respect to claim 8, dependent upon claim 7, the combination of Shelat and Cooney teach
associating a range of hash values with each storage node of the distributed file system (design choice, as articulated in Fig. 7); 
migrating, in view of the associating operation, a file from a first storage node of the distributed file system to a second storage node of the distributed file system (Col 13 lines 53-56, P-replica instances may be migrated to different sites, which requires migration to different notes); and 
incrementing the directory layout version number (Col 8 lines 45-50, updates may increment the version number.).

Remarks
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an aside, it may be tempting to change the term “associated with” to a narrower term such as “indicates” or “represents.”
        
        Firstly, Col 16 line 59-Col 17 line 5 provides for the general scope of the invention beyond the preferred embodiment to replication in general in a hierarchical environment, and in particular, Col 16 lines 61-2 discusses replication in a volume management environment.  A narrower construction may be at least obvious (even if not still anticipated) in light of the Sheth’s disclaimer paragraph.
        
        Secondly, applicants are also reminded that the descriptive material doctrine may apply, and are cautioned to consider what the claimed substrate is, and whether applicants can express the functional relationship between the version number and the substrate.
        2 Under BRI, this much is sufficient, but if applicants intended to claim that a single instance of the directory is stored in more than one node, Col 5 lines 2-6, the non-preferred embodiment directly addresses this.